Citation Nr: 0509236	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1962 to September 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied a 
compensable evaluation for the veteran's left ear hearing 
loss disability.  In November 2004, the Board, in pertinent 
part, remanded the veteran's claim to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  

For the reasons and bases addressed below, a compensable 
evaluation for the veteran's left ear hearing loss disability 
is DENIED.  

In September 2003, the veteran submitted a claim of 
entitlement for an effective date prior to May 19, 1997, for 
the award of service connection for left ear hearing loss 
disability.  In February 2005, the accredited representative 
submitted a claim of entitlement to service connection for 
bilateral tinnitus.  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDING OF FACT

The veteran's left ear hearing loss disability has been 
objectively shown to be productive of no more than Level II 
hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
left ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Codes 6100 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

In October 1999, the Board granted service connection for 
left ear hearing loss disability.  In May 2000, the RO 
implemented the Board's award and established service 
connection for left ear hearing loss disability evaluated as 
noncompensable.  


II.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Disability evaluations 
for unilateral hearing loss disability range from 
noncompensable to 10 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  The evaluations derived from the schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  If impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice- 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 38 
C.F.R. § 3.383. 38 C.F.R. § 4.85(f).



In reviewing a similar factual scenario, the Court has 
clarified that:

If impaired hearing is service-connected 
in only one ear, in order to determine 
the percentage evaluation from Table VII, 
the nonservice-connected ear will be 
assigned a Roman numeral designation for 
hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 
C.F.R. § 4.85(f) (2003).  Additionally, 
in situations where service connection 
had been granted for defective hearing 
involving only one ear and the veteran 
did not have total deafness in both ears, 
as in the instant appeal, the hearing 
acuity of the nonservice-connected ear 
was considered to be normal.  38 C.F.R. 
§§ 3.383, 4.14 (2004).  Boyer v. West, 11 
Vet. App. 477 (1998), affirmed 12 Vet. 
App. 142 (1999). 

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including deafness in both ears, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.

Additionally, with regarding to rating hearing loss, the 
regulations also allow for evaluating exceptional patterns of 
hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.

38 C.F.R. § 4.86 (2004).

At a February 2001 VA examination for compensation purposes, 
the veteran denied using hearing aids.  On examination, he 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
20
35
LEFT

5
5
50
90

The veteran's average pure tone threshold was 20 decibels for 
the right ear and 38 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 92 percent in the left ear.  

In his May 2001 notice of disagreement, the veteran asserted 
that a compensable evaluation was warranted for his left ear 
hearing loss disability.  In his January 2002 Appeal to the 
Board (VA Form 9), the veteran advanced the audiological 
findings of record merited assignment of a 10 percent 
evaluation.  In a December 2002 written statement, the 
veteran indicated that his left ear hearing loss disability 
was increasing in severity.  

At a December 2004 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
20
35
LEFT

15
10
55
90

The veteran's average pure tone threshold was 21 decibels for 
the right ear and 42 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 90 percent in the left ear.  

The Board notes, initially, that pure tone thresholds for the 
left ear at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is not 55 decibels or more.  
Additionally, while the pure tone threshold is 30 decibels or 
less at 1000 Hertz, it is not 70 decibels or more at 2000 
Hertz.  Thus, consideration of the criteria for evaluating 
exceptional patterns of hearing impairment is not warranted.. 
See 38 C.F.R. § 4.86.

Otherwise, applying the method for evaluating hearing loss to 
the results of the December 2004 audiometric evaluation 
(which shows greater hearing loss in the left ear than the 
February 2001 evaluation), the veteran has Level II hearing 
acuity in the left ear.  The Board additionally notes that 
with respect to the nonservice- connected right ear hearing 
impairment, the December 2004 audiometric evaluation does not 
reflect total deafness in the right ear nor was there right 
ear hearing loss compensable to a degree of 10 percent or 
more. Thus, special consideration for compensation as a 
paired organ under 38 C.F.R. § 4.85(f) is not applicable 
under either version of the regulation. Accordingly, the 
right ear hearing impairment is assigned a Roman numeral 
designation of I; which, incidentally, is the same 
designation that would have been assigned had the actual 
audiological results been applied. 38 C.F.R. § 4.85(f). When 
these designations of impaired efficiency (Level II for the 
left ear and Level I for the right ear) are applied to Table 
VII, the findings warrant a noncompensable evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
left ear hearing loss disability has been objectively shown 
to be manifested by no more than Level II hearing loss upon 
application of 38 C.F.R. § 4.85, Table VI (2004).  As his 
right ear hearing loss disability is not service-connected, 
the regulations direct that the ear is to be assigned Level I 
for evaluation purposes.  38 C.F.R. § 4.85(f) (2004).  The 
exceptional patterns of hearing loss described in 38 C.F.R. 
§ 4.86 (2004) are not demonstrated.  Such findings warrant 
assignment of a noncompensable evaluation upon application of 
38 C.F.R. § 4.85, Table VII (2004).  

The veteran advances on appeal that the current clinical 
findings merit assignment of an evaluation of at least 10 
percent.  The Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experiences 
significant left ear hearing loss disability, the Board finds 
the results of specific testing conducted by skilled 
individuals to be more probative than the lay opinions of 
record.  The objective clinical findings fall directly within 
the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
Therefore, the Board concludes that a compensable evaluation 
is not warranted for the veteran's left ear hearing loss 
disability.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
January 2002 and December 2004, the veteran was provided with 
VCAA notices which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board finds that appellate 
review of the veteran's claim would not constitute 
prejudicial error.  


ORDER

A compensable evaluation for the veteran's left ear hearing 
loss disability is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


